Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action Summary
This is a Non-Final Office action based on the 16/719,091 filed on 18 December 2019. The application is a 111(a) with priority to provisional 62/781,452 filed 18 December 2018.
Claims 1-10 are pending and have been fully considered.
	
Election/Restrictions
Claim 1 is generic to the following disclosed patentably distinct species:
wherein the process employs the two chambered electrolytic cell, illustrated in instant figures 9-11 and described in para [0085]-[0091].
wherein the process employs the three chambered electrolytic cell described in para [0092]-[0093] and claims 7-8.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired separate statuses in the art in view of their different statutory categories;
the inventions have acquired separate statuses in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries;
the prior art applicable to one invention would likely not be applicable to another invention;
and/or the inventions are likely to raise different non-prior art issues (i.e., under 35 U.S.C. § 101 and/or 112).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with applicant’s agent Tingting Liu on 17 November 2022, a provisional election was made without traverse to prosecute the invention of species A, the two-chambered electrochemical cell depicted in figures 9-11. Claims 1-6 and 9-10 were identified as reading on the elected species.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, the phrase “means for separating the precipitated hydroxides of the divalent cations from the saline aqueous solution”, in claim 9, is understood to be invoking 35 U.S.C. 112(f). This phrase is construed to cover the corresponding structure disclosed in the specification, and equivalents thereof. The corresponding structure is understood to be “a side crystallizer, a sieve, a filter or combinations thereof”, and equivalents thereof, as disclosed in specification paragraph [0044].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 5 and 6, each of these claims recites the limitation "the brine".  There is insufficient antecedent basis for this limitation in these claims.
For the purpose of compact prosecution, the claims are hereinafter interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rohm & Haas (GB 738,520 A), in view of Sano et al (“Development of an electrolysis based system to continuously recover magnesium from seawater”, Heliyon, volume 4, article #e00926 (2018)).

Regarding claim 1, Rohm & Haas teaches a process for the removal of divalent cations from saline aqueous solutions (pg 1 ln 15-17, “a process for electrolytically extracting magnesium ... from sea water”), wherein the process comprises the steps of:
a) providing a saline aqueous solution comprising initial concentrations of divalent cations in a cathodic compartment of an electrolytic cell (pg 1 ln 27, “electrolysis cell”; pg 1 ln 45-47, “sea water is placed in ... the cathode compartment 6”; pg 1 ln 50-52, “Magnesium and sodium ions are the cations present in the greatest amount”) comprising at least one anion exchange membrane (figure 1 #2; pg 1 ln 37, “anionic permselective membrane, 2”), wherein the at least one anion exchange membrane separates the cathodic compartment from an anodic compartment of the electrolytic cell (figure 1, showing anion exchange membrane #2 separates cathodic compartment #6 from anodic compartment #5; pg 1 ln 34-42); 
b) passing a direct current through the electrolytic cell in order to increase the pH of the saline aqueous solution, thereby producing a precipitation of hydroxides of the divalent cations (pg 1 ln 47-62, “A direct current is passed through the cell ... As the concentration of the hydroxyl ion increases, the solubility product of magnesium hydroxide is exceeded, and magnesium hydroxide precipitates”); and 
c) separating precipitated hydroxides of the divalent cations as the pH of the saline aqueous solution increases (solid magnesium hydroxide is removed; pg 2 ln 6-14), in order to obtain a treated saline aqueous solution (the seawater after removal or magnesium is treated, saline, and aqueous).
Rohm & Haas does not specifically teach the pH is increased to a pH of 9 or higher, and does not teach the treated saline aqueous solution has concentrations of the divalent cations lower than 0.1% of the initial concentrations in the saline aqueous solution.
Sano teaches a process of removing magnesium from seawater (pg 1 abstract) by introducing the seawater to the cathode compartment of an electrolytic cell (pg 3 para 3, “experimental apparatus is illustrated in Fig. 2, which consists of a filter press electro dialysis stack ... deep-ocean water (20 deg C) was fed into the cathode channel”; the cell is illustrated in pg 5 figure 2), applying direct current to increase the pH of the catholyte to a pH of 9 or higher to precipitate magnesium hydroxide (pg 7 para 3, “pH value increases in the cathode solution by water electrolysis reaction”; pg 12 figure 7 shows that when current is applied, the catholyte pH is greater than 9; pg 14 para 1, “the pH values keeps at 9.8 as shown in Fig. 7, magnesium hydroxide is precipitated”), and separating the precipitated hydroxide to obtain a treated seawater (pg 8 para 3, “by a paper filter”). Sano further teaches the yield of magnesium removed from the seawater can be controlled by controlling electrical current and catholyte flow rate (pg 9-12 figures 5-7 and tables 2-3), and that treated seawater can thereby be produced having a magnesium concentration lower than 0.1% of the initial magnesium concentration in the seawater (pg 12 table 3, showing that one treated sample has a Mg concentration of 0.49 mg/mL, 0.042% of the initial concentration; another treated sample has a Mg concentration of 0.17 mg/mL, 0.014% of the initial Mg concentration).
It would have been obvious to a person of ordinary skill in the art to modify the magnesium extraction process of Rohm & Haas by operating at a catholyte pH of 9.8 and controlling the current and catholyte flow rate to extract >99.9% of the magnesium value of the seawater, as taught in Sano, in order to improve the yield of the magnesium extraction process. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)].

Regarding claim 2, modified Rohm & Haas obviates the process of claim 1, and Rohm & Haas teaches the wherein the saline aqueous solution comprising initial concentrations of divalent cations (pg 1 ln 13, “sea water”) is a natural brine containing lithium or other metallic ions intended to be recovered (note that sea water is a natural brine and magnesium is a metal; pg 1 ln 50-52, sea water contains magnesium ions; pg 1 ln 11-13, magnesium is intended to be recovered from the sea water).

Regarding claim 3, modified Rohm & Haas obviates the process of claim 1, wherein the divalent cations are magnesium (pg 1 ln 12, “magnesium”).

Regarding claim 4, Rohm & Haas in view of Sano obviates the process of claim 1, and Sano teaches the direct current is passed at a density of 100 - 1200 A m-2 (pg 9 table 2) and a temperature of 20°C (pg 3 para 3, “deep-ocean water (20° C) was fed into the cathode channel”). Rohm & Haas and Sano do not specify the current density is 223 A m-2 and the temperature is 23°C. Given the teachings of Sano regarding a current density of 100 - 1200 A m-2 and a temperature of 20°C, it would have been obvious to have selected and utilized a current density within the disclosed range and a temperature near the disclosed temperature. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 (I). Furthermore, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). 

Regarding claim 5, Rohm & Haas in view of Sano obviates the process of claim 1, and Sano teaches in step b) the pH of the brine is kept between 9 and 10.5 in order to precipitate magnesium hydroxide but not precipitate calcium hydroxide (pg 14 para 1-2, “when the pH value keeps at 9.8 as shown in Fig. 7, magnesium hydroxide is precipitated ... formation reactions with Ca2+ ions have to be prevented”).

Regarding claim 6, Rohm & Haas and Sano obviate the process of claim 1, and Sano teaches wherein in step b), after precipitation of magnesium hydroxide, the pH of the brine is increased to 12 or more, in order to precipitate calcium hydroxide (pg 18 para 4, “Calcium hydroxide is created after the depletion of Mg2+ ions in the solution”; per pg 14 para 1, the cathode chamber pH is buffered by magnesium hydroxide precipitation at a pH of about 9.8, until magnesium is depleted, then the pH increases to the pH of the second reaction, the second reaction being the precipitation of calcium hydroxide; pg 12 figure 7 shows that pH remains around 10 until the “Quantity of electricity per unit volume of seawater” reaches 14400 C/L (a value which corresponds to depletion of the magnesium), at which point the pH increases to 12 or more).

Regarding claim 9, Rohm & Haas and Sano obviate the process of claim 1, and Rohm & Haas teaches the cathodic compartment is connected to means for separating the precipitated hydroxides of the divalent cations from the saline aqueous solution (pg 2 ln 6-8, “solid magnesium hydroxide is removed from the liquid catholyte by ordinary methods e.g. by decantation or filtration”).

Regarding claim 10, Rohm & Haas and Sano obviate the process of claim 9, and Rohm & Haas teaches the means for separating the precipitated hydroxides are a filter (pg 2 ln 8, “filtration”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,267,854 B1 teaches a method of mining magnesium from seawater, by electrolyzing the seawater to generate hydroxide anions at the cathode, which combine with dissolved magnesium ions to precipitate magnesium hydroxide. US 4,036,713 A teaches a method of removing undesired magnesium and calcium ions from a lithium brine, by increasing the pH to precipitate magnesium and calcium compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew R Koltonow whose telephone number is (571)272-7713. The examiner can normally be reached Monday - Friday, 9:00 - 5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW KOLTONOW/           Examiner, Art Unit 1795                                                                                                                                                                                             


/JOSHUA L ALLEN/           Primary Examiner, Art Unit 1795